Citation Nr: 9931281	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  96-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for an 
anxiety disorder, currently rated as noncompensable.  

2.  Entitlement to service connection for a neurological 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a compensable 
rating for a service connected anxiety disorder.  Also, in a 
September 1995 rating decision, the veteran was denied 
service connection for vestibulopathy.  The veteran filed 
separate timely notices of disagreement regarding these 
decisions, initiating these appeals; they were subsequently 
merged into the present action.  A personal hearing before a 
hearing officer at the RO was afforded him in February 1997.  


FINDINGS OF FACT

1.  The veteran engaged in combat while in service, and 
sustained a concussion in 1944.  

2.  The veteran has a current diagnosis of post-concussive 
vestibulopathy which is due to a concussion sustained in 
service.  


CONCLUSION OF LAW

Service connection for post-concussive vestibulopathy is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a neurological 
disability, most recently diagnosed as post-concussive 
vestibulopathy.   This disability is claimed as secondary to 
a concussion incurred during military service.  

The veteran's service medical records confirm a concussion 
sustained in May 1944 resulting from an artillery explosion 
in close proximity to the veteran while he was serving in 
combat in Italy.  Shortly thereafter, he reported symptoms 
including ringing in the ears, dizziness, and fainting.  A 
ruptured right ear drum and moderate bilateral tinnitus were 
diagnosed.  The veteran was awarded the Purple Heart medal 
for these injuries.  He had also been twice hospitalized for 
malaria contracted while serving in North Africa in 1943.  A 
June 1945 follow-up neurological examination was negative for 
any neurological abnormalities; however, an anxiety reaction 
was diagnosed.  

In March 1995, the veteran sought treatment in the emergency 
room of a private hospital following symptoms of dizziness, 
vertigo, and vomiting.  A chest X-ray was within normal 
limits, and a CT scan of the head was negative for any bleed, 
mass, shift, or other intracranial pathology.  However, some 
evidence of an old cerebellar infarction was observed.  
Ultimately, a vestibulopathy of unknown etiology was 
suspected, and the veteran was released to be followed at a 
neurology clinic on an outpatient basis.  

The veteran was afforded additional private neurological 
evaluation in March 1995.  He reported some improvement in 
his vertigo and balance since his visit to the emergency room 
earlier that month.  Various neurological tests were 
performed, and the findings were consistent with a right 
peripheral vestibular lesion.  A resolving vestibular 
neuritis was diagnosed.  Audiometric testing also revealed a 
bilateral high-frequency sensorineural hearing loss.  

The veteran filed a claim for service connection for a 
neurological disability in April 1995.  A VA neurological 
examination was afforded the veteran in August 1995.  The 
veteran reported symptoms of episodic vertigo since service.  
These episodes occur every few months and last up to 20 
minutes; during an episode, he requires support to stand.  At 
the time of examination, he was not experiencing these 
symptoms.  The examiner described the veteran as alert and 
conversational, with normal neurological examination results.  
The final diagnosis was post-concussive vestibulopathy.  

The RO considered the evidence of record and in a September 
1995 rating decision denied the veteran's claim for 
vestibulopathy, but granted service connection for bilateral 
tinnitus and residuals of a right eardrum perforation.  He 
then filed a timely notice of disagreement regarding the 
vestibulopathy claim, initiating this appeal.  

In February 1997, the veteran testified on his own behalf at 
a personal hearing at the RO.  He stated that he twice 
experienced explosions in very close proximity to his 
position, and on both occasions he was dazed and had impaired 
balance immediately thereafter.  After the second incident, 
he was sent back to the United States to recuperate.  From 
that time onward he had intermittent periods of vertigo and 
impaired balance.  However, because these episodes were not 
constant, he did not seek medical treatment for this 
disability for many years.  

Analysis

The veteran seeks service connection for a neurological 
disability, most recently diagnosed as vestibulopathy.  The 
law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain 
statutorily enumerated disorders, such as organic diseases of 
the nervous system, may be presumed to have been incurred in 
service if they manifest to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

As the veteran has been awarded the Purple Heart medal, his 
participation in combat is conceded by the Board.  As a 
combat veteran, the statutory benefits of 38 U.S.C.A. 
§ 1154(b) are applicable to the veteran's claim.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  Under 
these presumptions, the veteran's lay testimony regarding 
diseases and injuries incurred in or aggravated by service 
will be accepted as true in the absence of evidence to the 
contrary, if they are consistent with the circumstances, 
conditions, or hardships of service.  The veteran asserts 
that in May 1944, he sustained an injury due to enemy fire 
while serving in Italy; the service medical records support 
this assertion, noting the veteran had a concussion and a 
ruptured right ear drum following an enemy attack.  However, 
he also states he was dazed a second time in 1944 or '45 
following the explosion of an enemy artillery shell in close 
proximity to his position in a building.  There is no record 
of a second such incident in the service medical records; 
nevertheless, as this account is consistent with the 
circumstances, conditions, or hardships of combat service, it 
is accepted as true.  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In the present case, the veteran has presented medical 
evidence of a neurological disability, most recently 
diagnosed as vestibulopathy.  The veteran's service medical 
records confirm that his right eardrum was punctured and he 
sustained a concussion as a result of an enemy attack in 
Italy in 1944.  Finally, the veteran has testified under oath 
that he experienced recurrent episodes of vertigo and 
dizziness following this injury.  While he is not a medical 
expert qualified to speak on matters of medical etiology, he 
nevertheless may offer evidence regarding easily observable 
symptomatology.  38 C.F.R. § 3.303(b) (1999); see Savage v. 
Gober, 10 Vet. App. 489 (1997); Falzone v. Brown, 8 Vet. 
App. 398 (1995).  This evidence is sufficient to render the 
veteran's claim well grounded, and the VA has a statutory 
duty to assist him in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Based on a careful review of the record, a preponderance of 
the evidence supports a grant of service connection for 
vestibulopathy.  When the veteran was afforded an August 1995 
VA neurological examination, the examiner diagnosed post-
concussive vestibulopathy.  While the examiner did not make 
explicit reference to the veteran's concussion in service, no 
other concussion or similar injury is of record.  In the 
medical history segment of the VA examination report, the 
veteran's 1944 concussion arising from combat exposure was 
the only such injury cited by the examiner.  It is thus very 
clear that in diagnosing post-concussive vestibulopathy, the 
VA examiner was indicating a nexus between the veteran's 
current vestibulopathy and his in-service concussion.  As the 
concussion itself was noted in the service medical records, 
the medical evidence of record substantiates the veteran's 
claim.  

In conclusion, the preponderance of the evidence supports a 
grant of service connection for post-concussive 
vestibulopathy.  


ORDER

Service connection is granted for post-concussive 
vestibulopathy.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran seeks an increased (compensable) rating for his 
service connected anxiety disorder.  If a veteran claims that 
a service-connected disability has become worse, then the 
claim is generally well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The segment of the rating 
schedule for determining the disability evaluations for 
mental disorders was amended effective November 7, 1996.  The 
U. S. Court of Appeals for Veterans Claims (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In such cases, the RO is required to 
examine the service connected disability and review all the 
evidence in light of both the old and new criteria, and apply 
the criteria that result in the most favorable outcome to the 
appellant.  The RO last considered the veteran's claim in 
April 1999, and afforded him a copy of the new rating 
criteria; however, he was last examined by the VA in June 
1995, prior to the effective date of the new criteria.  Thus, 
a remand is required in this instance to afford the veteran 
contemporaneous examination and review of his increased 
rating claim under both the old and new regulations.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

3.  The veteran should then be scheduled 
for a VA psychiatric examination.  The 
examiner should review the claims folder 
in conjunction with the examination.  The 
psychiatrist should also review the new 
rating criteria for mental disorders.  
The findings of the psychiatrist must be 
stated in terms that are consistent with 
the new rating criteria.  Any necessary 
special studies or tests are to be 
accomplished.  

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service connected anxiety 
disorder, and render an opinion for the 
record as to the degree to which those 
specific symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This assessment 
should be based only on the veteran's 
service connected disability.  It is 
imperative that the physician explain the 
significance of the numerical code 
assigned in order to assist the RO and 
the Board to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  A complete rationale for any 
opinion expressed must be provided.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim in light of all 
applicable rating criteria, both old and 
new.  If the actions taken remain adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







